DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-8 are pending.
Claim(s) 1-8 are allowed.
Response to Amendment
This Office Action is responsive to the amendment filed on 07/23/2021.
Claims 1 and 5-8 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments are proposed in a telephonic interview with Robert A. Esposito (Registration No. 65071) on 07/29/2021.
Authorization for this examiner’s amendment was given by Robert A. Esposito (Registration No. 65071) on 07/30/2021 via telephonic communication.
The application has been amended as follows:
Claims 1, 3-4, and 7-8 are amended to overcome claim objections due to minor claim informalities.
Claims 1, 2, and 6 are amended to overcome 35 U.S.C. 112(b) antecedent basis issues.
Claim 1:
	A numerical controller for analyzing an axis movement command described in a machining program to generate block information of a path, the numerical controller comprising: 
	a command analysis unit for analyzing the machining program in which the axis movement command for a plurality of successive line segment movements along a same axis is described in one block of the machining program in a reading processing for the one block to specify a plurality of coordinate values or a plurality of movement amounts corresponding to the plurality of the successive line segment movements along the same axis; and 
	a block information generation unit for generating the block information for the plurality of the successive line segment movements along the same axis based on the plurality of coordinate values or the plurality of movement amounts of the successive line segment movements along the same axis, 
	wherein an address to the same axis is described only once and a plurality of command values corresponding to the address to the same axis are described according to a predetermined order of the successive line segment movements along the same axis in the axis movement command, and the command analysis unit specifies a correlation between the address to the same axis and the plurality of command values according to the order.

Claim 2:
	The numerical controller according to claim 1, wherein a modal switching processing is performed after the block information for the plurality of  the successive line segment movements described in the one block is generated.

Claim 3:
	The numerical controller according to claim 1, wherein the plurality of command values  are given as array type variables.

Claim 4:
	The numerical controller according to claim 1, wherein the plurality of command values  are given by an external file.

Claim 6:
	The numerical controller according to claim 1, wherein the address is related to various commands other than a command of a coordinate value of the plurality of coordinate values or a movement amount of the plurality of movement amounts.

Claim 7:
	The numerical controller according to claim 1, wherein the address is allowed to be omitted when there is no change in the plurality of command values corresponding to the address .

Claim 8:
	The numerical controller according to claim 1, wherein the plurality of command values corresponding to the address is allowed to be omitted when there is no change in the plurality of command values.
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
In response to examiner’s amendments, claims overcome objections to claims due to minor informalities:
	Examiner’s amendments to claims 1, 3-4, and 7-8 have overcome all the claim objections due to minor informalities.
35 USC § 112 rejections withdrawn:
	Examiner’s amendments to claims 1, 2, and 6 have overcome all the 35 USC § 112(b) antecedent basis issues with the claims 1, 2, and 6.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claim 1 have overcome the 35 USC § 103 rejections to claims 1-8 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections to the claims 1-8 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claim 1 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claim 1 have been fully considered and are persuasive. See pages 5-6 of the applicant’s remarks and arguments submitted on 07/23/2021:
	“In contrast, although block N002 in Fig. 3(a) of Hirai shows two X movements, these X movements are not on the same axis. Axis XAO and XBO are two different axes as shown in Fig. 1(a). The same distinction is true for the other axes in the block.
	In addition, although the X movements in Fig. 4 of Fujinawa are for the same axis, these movements are not performed in the same address. Only one coordinate value is specified each time the X axis is addressed in the code shown in Fig. 4 (e.g. X=16.0, Z=21.0, F=0.03). 
	Thus, even if Tsuda and Otsuki where combined with Hirai and/or Fujinawa, the resultant system would still be deficient. 
	Thus, claim 1 is patentable over the applied art. Dependent claims 2-8 include all the features of claim 1 from which they depend. Thus, these claims are also patentable over the applied art.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claim 1, and the examiner’s amendments to claims 1-4 and 6-8, all the 35 U.S.C. § 103 rejections to claims 1-8 as set forth in the previous office action have been withdrawn.

Claims 1-8:
Claim 1:
	Regarding the previously presented claim 1, Tsuda et al. (US20190271965A1), Hirai (US5914876A), and Otsuki et al. (US20080288103A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 05/26/2021.
	Regarding claim 1, the following prior arts teach similar subject matter in the field of numerical controller:
	Fujinawa et al. (US7043332B1) teaches: a CNC machine with a control unit capable of describing each of a plurality of machining programs about a plurality of tools carried on the first and second tool rests, in connection with a program-describing area freely selected from the first to third program-describing areas, by using a block format for applying, to an actual control axes for controlling a machining operation relating to one designated tool designated in each machining program, the reference control axis allocated to the program-describing area as freely selected (column 9, line(s) 8-15) . Fig. 4 shows successive movements along same X axis such as X8.06, X10.0, X14.845 etc., but doesn’t explicitly disclose all the limitations of claim 1 as recited by the amended claim 1.
	Suh et al. (US20080281462A1) teaches: A part program conversion method of automatically converting a G-code type part program and tool information into a STEP-NC language type part program, thereby enabling the G-code type part program mainly used in the field to be easily applied to a STEP-NC controller, but doesn’t explicitly disclose all the limitations of claim 1 as recited by the amended claim 1.
	However, regarding the amended claim 1, none of the Tsuda et al. (US20190271965A1), Hirai (US5914876A) [hereinafter Hirai], Otsuki et al. (US20080288103A1), Suh et al. (US20080281462A1), or Fujinawa et al. (US7043332B1) taken either alone or in obvious combination disclose, A numerical controller, having all the claimed features of applicant’s instant invention, specifically including:	
A numerical controller for analyzing an axis movement command described in a machining program to generate block information of a path, the numerical controller comprising: 
a plurality of movement amounts corresponding to the plurality of the successive line segment movements along the same axis; and 
a block information generation unit for generating the block information for the plurality of the successive line segment movements along the same axis based on the plurality of coordinate values or the plurality of movement amounts of the successive line segment movements along the same axis, 
wherein an address to the same axis is described only once and a plurality of command values corresponding to the address to the same axis are described according to a predetermined order of the successive line segment movements along the same axis in the axis movement command, and the command analysis unit specifies a correlation between the address to the same axis and the plurality of command values according to the order.”

Claims 2-8 are allowed based on their dependencies on claim 1.

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116